Exhibit 10.1

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

STOCK OPTION

 

Granted by

 

COASTWAY BANCORP, INC.

 

under the

 

COASTWAY BANCORP, INC.
2015 EQUITY INCENTIVE PLAN

 

This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2015 Equity Incentive Plan (the “Plan”)
of Coastway Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided to each person granted a stock option
pursuant to the Plan. The holder of this Option (the “Participant”) hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Except where the context otherwise requires, the term
“Company” will include the parent and all present and future subsidiaries of the
Company as defined in Section 424(e) and 424(f) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). Capitalized terms used herein
but not defined will have the same meaning as in the Plan.

 

1.                                      Name of Participant: 
                                                                                                        

 

2.                                      Date of Grant:

 

3.                                      Total number of shares of Company common
stock, $0.01 par value per share, that may be acquired pursuant to this Option:
                                                                                                         
(subject to adjustment pursuant to Section 10 hereof).

 

·              This is a Non-Qualified Option.

 

4.                                      Exercise price per share: $

(subject to adjustment pursuant to Section 10 below)

 

5.                                      Expiration Date of Option:

 

6.                                      Vesting Schedule. Except as otherwise
provided in this Agreement, this Option first becomes exercisable, subject to
the Option’s expiration date, in accordance with the vesting schedule specified
herein.

 

--------------------------------------------------------------------------------


 

Date

 

Vested Portion of Award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.9 and 4.1 of
the Plan in the event of death or Disability or Involuntary Termination of
Employment or Involuntary Termination of Service as a Director following a
Change in Control.

 

7.             Exercise Procedure.

 

7.1                               Delivery of Notice of Exercise of Option. This
Option will be exercised in whole or in part by the Participant’s delivery to
the Company of written notice (the “Notice of Exercise of Option” attached
hereto as Exhibit A) setting forth the number of shares with respect to which
this Option is to be exercised, together with payment by cash or other means
acceptable to the Committee, including:

 

·                  Cash or personal, certified or cashier’s check in
full/partial payment of the purchase price.

 

·                  Stock of the Company in full/partial payment of the purchase
price.

 

·                  By a net settlement of the Option, using a portion of the
shares obtained on exercise in payment of the exercise price of the Option (and,
if applicable, any minimum required tax withholding).

 

·                  By selling shares from my Option shares through a broker in
full/partial payment of the purchase price.

 

In order to exercise the Option, please deliver the Notice of Exercise and
payment (if applicable) to the Company at the following address:

 

Coastway Bancorp, Inc.

One Coastway Blvd

Warwick, Rhode Island 02886

Attention:    [Ms. Susan DiCicco

Human Resources Manager]

 

7.2                               “Fair Market Value” shall have the meaning set
forth in Section 8.1(s) of the Plan.

 

8.             Delivery of Shares.

 

8.1                               Delivery of Shares. Delivery of shares of
Common Stock upon the exercise of this Option will comply with all applicable
laws (including the requirements of the Securities Act) and the applicable
requirements of any securities exchange or similar entity.

 

2

--------------------------------------------------------------------------------


 

9.             Change in Control.

 

9.1          In the event of the Participant’s Involuntary Termination of
Employment or Involuntary Termination of Service as a Director following a
Change in Control, all Options held by the Participant, whether or not
exercisable at such time, will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.

 

9.2          A “Change in Control” will be deemed to have occurred as provided
in Section 4.2 of the Plan.

 

10.          Adjustment Provisions.

 

This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.

 

11.          Termination of Option and Accelerated Vesting.

 

This Option will terminate upon the expiration date, except as set forth in the
following provisions:

 

(i)                                     Death. This Option will become
exercisable as to all shares subject to an outstanding Award, whether or not
then exercisable, in the event of the Participant’s Termination of Service by
reason of the Participant’s death. This Option may thereafter be exercised by
the Participant’s legal representative or beneficiaries for a period of one
(1) year from the date of death, subject to termination on the expiration date
of this Option, if earlier.

 

(ii)                                  Disability. This Option will become
exercisable as to all shares subject to an outstanding Award, whether or not
then exercisable, in the event of the Participant’s Termination of Service by
reason of the Participant’s Disability. This Option may thereafter be exercised
for a period of one (1) year from the date of such Termination of Service by
reason of Disability, subject to termination on the Option’s expiration date, if
earlier.

 

(iii)                               Retirement. Vested Options may be exercised
for a period of one (1) year from the date of Termination of Service by reason
of Retirement, subject to termination on the Option’s expiration date, if
earlier (and, for purposes of clarity, non-vested Options will be forfeited on
the date of Termination of Service by reason of Retirement). “Retirement” shall
have the meaning set forth in Section 8.1(dd) of the Plan.

 

(iv)                              Termination for Cause. If the Participant’s
Service has been terminated for Cause, all Options that have not been exercised
will expire and be forfeited.

 

(v)                                 Other Termination. If the Participant’s
Service terminates for any

 

3

--------------------------------------------------------------------------------


 

reason other than due to death, Disability, Retirement, Involuntary Termination
following a Change in Control or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three months following termination, subject to termination on the
Option’s expiration date, if earlier.

 

12.          Miscellaneous.

 

12.1                        No Option will confer upon the Participant any
rights as a stockholder of the Company prior to the date on which the individual
fulfills all conditions for receipt of such rights.

 

12.2                        This Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Participant.

 

12.3                        In the discretion of the Committee, a non-qualified
Option granted under the Plan may be transferable by the Participant, provided,
however, that such transfers will be limited to Immediate Family Members of
Participants, trusts and partnerships established for the primary benefit of
such family members or to charitable organizations, and provided, further, that
such transfers are not made for consideration to the Participant.

 

12.4                        This Agreement will be governed by and construed in
accordance with the laws of the State of Rhode Island.

 

12.5                        This Agreement is subject to all laws, regulations
and orders of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Participant agrees that he
will not exercise the Option granted hereby nor will the Company be obligated to
issue any shares of stock hereunder if the exercise thereof or the issuance of
such shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.

 

12.6                        The granting of this Option does not confer upon the
Participant any right to be retained in the service of the Company or any
subsidiary.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.

 

 

COASTWAY BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2015 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2015 Equity Incentive Plan.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE OF OPTION

 

I hereby exercise the stock option (the “Option”) granted to me by Coastway
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Coastway Bancorp, Inc. 2015 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase                shares of common
stock of the Company (“Common Stock”) for a purchase price of $            per
share.

 

I elect to pay the exercise price by:

 

·                  Cash or personal, certified or cashier’s check in the sum of
$           , in full/partial payment of the purchase price.

 

·                  Stock of the Company with a fair market value of
$             in full/partial payment of the purchase price.*

 

·                  A net settlement of the Option, using a portion of the shares
obtained on exercise in payment of the exercise price of the Option (and, if
applicable, any minimum required tax withholding).

 

·                  Selling              shares from my Option shares through a
broker in full/partial payment of the purchase price.

 

I understand that after this exercise,                    shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

 

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

·                  investment

 

·                  resale or distribution

 

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

Date:                 ,       .

 

 

 

 

Participant’s signature

 

--------------------------------------------------------------------------------

*              If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 

6

--------------------------------------------------------------------------------